                                     UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     '$9,' (6&2%$5 HW DO
                                                                   FY
                                                          &DVH1RBBBBBBBBBBBBB +6*
 
                                      Plaintiff(s),       APPLICATION FOR
                                                         ADMISSION OF
             v.
                                                          ATTORNEY PRO HAC VICE;
    &20&$67&$%/(
                                                          ORDER
     &20081,&$7,216//&HWDO
                                                         (CIVIL LOCAL RULE 11-3)
                                      Defendant(s).
 
         I, -XOLH$QQ%XVWD                          , an active member in good standing of the bar of
     3HQQV\OYDQLD                    , hereby respectfully apply for admission to practice pro hac vice in the
    Northern District of California representing&RPFDVW&DEOH&RPPXQLFDWLRQV//&DQG&RPFDVW
      &DEOH&RPPXQLFDWLRQV0DQDJHPHQW in above-entitled action. My local co-counsel in this case is

      0LFKDHO
      ____    - 6WRUW]
          __________  ____________________, an attorney who is a member of the bar of this Court in
    good standing and who maintains an office within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
    0DUNHW6WUHHW6XLWH                        &DOLIRUQLD 6WUHHW 6XLWH 
    3KLODGHOSKLD3$                                6DQ )UDQFLVFR &$ 
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                                 
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
     MEXVWD#DNLQJXPSFRP                                  PVWRUW]#DNLQJXPSFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:        .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                                -XOLH$QQ%XVWD
                                                                                 APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of                 -XOLH$QQ%XVWD            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to
                                                           o the party.

   Dated: 10/22/2019
                                                                 UNITED
                                                                     E STATES DISTRICT JUDGE Oc
                                                                                             O
                                                                                             October
                                                                                              ctober 2012

     PRO HAC VICE APPLICATION & ORDER
